DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or

		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The screw compressor species are as follows:
		Species 1:	Screw Compressor in Fig. 3 (Claims 1, 2, and 10);
		Species 2:  	Screw Compressor in Fig. 4 and corresponding Method in Fig. 6; fluid is directed from the condenser in to the first port and directly into the compression chamber in non-oil separator system (Claims 1-3, 10-13, and 20);
		Species 3:  	Screw Compressor in Fig. 5 and corresponding Method in Fig. 7; fluid is directed to the first port and in to a passage of a rotor (bottom 150) and further in to the compression chamber in non-oil separator system (Claims 1-2, 4-12, and 14-20); and 
not read on this embodiment). 
	Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claims 1 and 11 are not generic to all of the species. 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1-4 each lack unity of invention because even though the inventions of these species require the technical feature of having a fluid being disposed in the compression chamber, the fluid consisting of a working fluid for providing lubrication to each rotor, a first port extending through the housing and configured for directing the fluid toward the compression chamber, and when the compressor is activated, each rotor rotates and the fluid is distributed about each rotor to lubricate each rotor, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art evidence of Tsuboi (EP1400765A2) (TSUBOI).
		Specifically, it is noted that the features recited in independent Claims 1 and 11 which are common to all of the claims are disclosed by TSUBOI as follows:
		
	1. A direct-drive refrigerant screw compressor (screw compressor 11, title, Abstract, ¶ 0048, line 38, Figs. 1-9), comprising: 
		a housing (structure crossed by the lead line of reference numeral 52); 
		a compression chamber (space that contains the small arrow to the left of the end of the lead line of reference numeral 52, Fig. 9) in the housing; 
		a pair of rotors (male and female rotors 51 and 52, ¶ 0048, line 40), each rotor of the pair of rotors being rotationally disposed in the compression chamber and including an outer surface with a screw-geared profile (Fig. 9); 
		a fluid being disposed in the compression chamber, the fluid consisting of a working fluid for providing lubrication (¶ 0008) to each rotor (51, 52); 
		a first port (via line II, Fig. 9) extending through the housing and configured for directing the fluid toward the compression chamber (Fig. 9); and 
		when the compressor (11) is activated, each rotor rotates and the fluid is distributed about each rotor to lubricate each rotor (51, 52, paragraph 0008).
 
	Independent Claim 11 is a method claim that recites the same elements and features of Claim 1 above and so is similarly rejected as Claim 1 above.  

	Thus, as noted above, the features common to all the claims do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least the prior art evidence of REBA.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Note on Species Assignment
Figs. 1 and 2 show a screw compressor oil separator system and a screw compressor non-oil separator system, respectively.  Figs. 1 and 2 are not designated as species as Claims 1-20 do not recite features directed to either one of these systems, rather Claims 1-20 recite specific features associated with the screw compressor element(s) as shown in Figs. 3-8 of the specification.   

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to the complexities of the disclosure relative to the election that needs to be made.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Tuesday January 17, 2022
/Mary Davis/Primary Examiner, Art Unit 3746